DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1 (and similarly claim 7), the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a control module which may include embodiments that include a program per se. See MPEP 2106.03 describing various non-limiting examples of claims not directed to any of the statutory categories.  A review of Applicant’s specification does not appear to expressly provide disclosure to one of ordinary skill in the art that the claimed “control module” is one of a process, machine, manufacture, or composition of matter. Also the control module as claimed lacks any structural recitations. Further, a dictionary meaning of the term module (see below) may be directed to a portion of a program that carries out a specific function and may be used alone or combined with other modules of the same function.




mod·ule
 (mŏj′o͞ol)
n.
1. A standardized, often interchangeable component of a system or construction that is designed for easy assembly or flexible use: a sofa consisting of two end modules.
2. Architecture A length used as a unit of measurement or as a standard for determining the proportions of a building.
3. Electronics A self-contained assembly of electronic components and circuitry, such as a stage in a computer, that is installed as a unit.
4. Computers A portion of a program that carries out a specific function and may be used alone or combined with other modules of the same program.
5. A self-contained unit of a spacecraft that performs a specific task or class of tasks in support of the major function of the craft.
6. A unit of education or instruction with a relatively low student-to-teacher ratio, in which a single topic or a small section of a broad topic is studied for a given period of time.
7. Mathematics An algebraic system that resembles a vector space, except that the set of scalars forms a ring and not necessarily a field.
8. Biology A unit of modular growth, such as a coral polyp.
9. Archaic A standard or unit of measurement.
    
        
            
                                
            
        
    

[Latin modulus, diminutive of modus, measure; see med- in Indo-European roots.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

 	As such, claim 1 (and similarly claim 7) is rejected.
	Claims 2 – 6 and claims 8 – 18 depend on one of claim 1 and 7, accordingly, and are therefore similarly rejected.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623